Fourth Court of Appeals
                                     San Antonio, Texas
                                         November 2, 2021

                                        No. 04-20-00129-CV

                                        Guangcun HUANG,
                                            Appellant

                                                  v.

                                          Linman CHANG,
                                              Appellee

                    From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017-CI-12481
                              Honorable Peter Sakai, Judge Presiding


                                           ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice (not participating)
                 Luz Elena D. Chapa, Justice (not participating)
                 Irene Rios, Justice
                 Beth Watkins, Justice (not participating)
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice (not participating)

       On October 21, 2021, appellant filed a motion for reconsideration en banc which
requested, inter alia, that the three-judge panel that decided this case “be recused from further
actions on [appellant’s] proceedings.” On October 30, 2021, appellant filed an emergency
motion again requesting, inter alia, the recusal of the three-judge panel that decided this case. In
accordance with Texas Rule of Appellate Procedure 16.3, the panel certified both motions to the
entire court for decision. TEX. R. APP. P. 16.3. After consideration “by a majority of the
remaining judges sitting en banc,” appellant’s motions to recuse the panel are DENIED. See id.

           It is so ORDERED on November 2, 2021.


                                                              PER CURIAM
ATTESTED TO: ________________________
             MICHAEL A. CRUZ,
             CLERK OF COURT